DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2022 has been considered by the examiner.

Status of the Claims
	Claims 1, 3-4 and 6 filed in the after final amendment 11/19/2021 are currently pending and are under examination. 

Withdrawn Rejections
	Agreement has been reached in the appeal conference to withdraw the 102(a)(1) rejection as being anticipated by AHRTI for reasons set forth in the Reasons for Allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended in the after final amendment 11/19/2021 to recite “consisting essentially of”, which limits the scope of the claim to the specified materials and to those that do not materially affect the basic and novel characteristics of the claimed invention. AHRTI teaches the stability of refrigerant-lubricant fluids in the presence and absence of air. The tetrafluoropropene refrigerants, HFO-1234yf and HFO-1234ze and a mixture of HFO-1234yf blended with R-32, were tested in closed containers with two POE oils (a mixed acid and a branched acid POE), and one PVE oil (page iii). AHRTI indicates that the decomposition of these refrigerants is small when there is no air present but that the presence of 2000 ppm air (2000 ppm air, or 420 ppm oxygen) contributes to higher refrigerant decomposition (page iii). Furthermore, AHRTI teaches all lubricants decompose in the presence of air (page iii). However, the instant specification describes that when tetrafluoropropene is stored according to the claimed invention with just oxygen, polymerization reaction of tetrafluoropropene does not take place (page 5). In other words, tetrafluoropropene does not decompose when stored according to the claimed invention in the presence of 6-500 vol ppm of oxygen. Whereas in AHRTI, the refrigerants decompose in the presence of 420 ppm oxygen and lubricants. This shows that the presence of lubricants in AHRTI have a negative effect on the stability of the refrigerants when air is present. Thus, it appears that the lubricants materially affect the basic and novel characteristics of the claimed invention, i.e. the stability of the tetrafluoropropenes is negatively affected by the presence of the lubricants. Hence, AHRTI fails to read on the claimed invention.
In view of the foregoing, the instantly claimed invention is deemed novel and unobvious over the closest prior art, i.e. AHRTI.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4 and 6 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622